Citation Nr: 0202067	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the loss of bone 
tissue resulting in the loss of teeth.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed gum 
infection for compensation purposes.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to September 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the RO.  



FINDINGS OF FACT

1.  In a decision promulgated in July 1969, the Board denied 
the veteran's original claim of service connection for a 
disability manifested by the loss of bone tissue resulting in 
the loss of teeth.  

2.  The additional evidence received since the Board decision 
is either duplicative of evidence previously of record or 
does not bear directly and substantially on the question of 
service connection for the loss of bone tissue resulting in 
the loss of teeth.  

3.  There is no medical evidence showing that the veteran had 
hypertension during service or for many years thereafter.  

4.  No competent evidence has been presented to show that the 
veteran currently has hypertension that developed in service 
or was caused by a service-connected disability.  

5.  No competent evidence has been presented to show that the 
veteran currently has a disability manifested by gum 
infection due to service for which VA compensation benefits 
are payable.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted for the 
purpose of reopening the claim of service connection for the 
loss of bone tissue resulting in the loss of teeth.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).  

2.  The veteran's hypertension is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
his hypertension be presumed to have been so incurred; nor is 
his hypertension proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001).  

3.  The veteran's claim of service connection for disability 
manifested by a gum infection for compensation purposes must 
be denied by operation of law.  38 U.S.C.A. §§ 1101, 1131, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2001 Supp.)  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In the instant case, the veteran was advised in May 2001 of 
the enactment of the VCAA and VA's enhanced obligations.  He 
was also advised of the steps VA had already taken to assist 
him in developing his claims, and an explanation was provided 
as to the evidence he must submit to substantiate each of his 
claims.  

In addition, the veteran was afforded an RO hearing in 
September 2001 and was issued a Statement of the Case in 
August 2001 and a Supplemental Statement of the Case in 
October 2001 that included the applicable law and regulations 
governing his claims.  

Thus, the Board concludes that the RO has complied with the 
requisite provisions of the VCAA and has met its duty to 
assist under the VCAA and implementing regulations.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001).  

I.  New and Material Evidence

In a decision promulgated in July 1969, the Board denied the 
veteran's claim of service connection for the loss of bone 
tissue resulting in the loss of teeth.  That decision by the 
Board is final.  38 U.S.C.A. § 7104(b).  

The evidence before the Board at the time included the 
veteran's service medical records, VA clinical records and 
private medical records.  

A careful review of the service medical records shows that, 
at the time of enlistment, in September 1951, the veteran was 
categorized as being in Class III for dental treatment.  In 
October 1951, the record showed no evidence of dental 
defects.  

The veteran's August 1955 Dental Health Record, which 
accompanied his separation examination report, showed an 
order for bite wing X-ray studies, and a record of teeth 
numbered 7-10 missing with fillings in multiple other teeth.  
The dentist indicated that the veteran was in a Class II 
category.  The Report of Medical Examination indicated he was 
in Class II-Type 3.  

The VA medical records showed that the veteran was admitted 
to a VA Medical Center in November 1966 for foot problems.  
An examination report showed evidence of much dental care 
along with marked periodontitis of all teeth.  He was 
recommended for extraction of the remaining teeth, but 
refused, stating that he would get treatment where he lived.  

(The veteran's Class II categorization for his teeth allowed 
VA to provide to him dental service and related appliances on 
a one-time completion basis.  The veteran met requirements of 
honorable discharge after 1954 and before 1981 and was 
service connected for noncompensable dental disabilities.  
See 38 C.F.R. § 17.161(b)(2)(i) (2001)).  

The private dental records dated in March and April 1967 
showed that the veteran had teeth numbered 28 to 31 extracted 
for periodontal disease.  

The VA outpatient dental clinic records covering the period 
from April to December 1967 showed that the veteran had been 
evaluated in April and found to have fair oral hygiene, with 
no apparent oral pathology.  There was diastema (space) noted 
between teeth 5 and 6, and the dentist recommended that the 
veteran have the remainder of his teeth removed.  All of his 
remaining teeth were slightly mobile.  

The records reflected that the veteran's teeth were removed 
over the next few months and that he was fitted for complete 
dentures, with his last appointment in December 1967.  

The veteran submitted a claim for compensation in November 
1968, asserting that a private dentist had told him that he 
had been losing calcium and this had caused the loss of bone 
tissue.  He further asserted that, during a VA hospital 
admission in November 1966, he was told by the doctors that a 
bridge fitted for him during service was the cause of his 
condition and that his entire mouth was infected.  

The veteran's claim was denied by the RO in July 1967, and 
his appeal was denied by the Board in July 1969.  

The Board noted in this regard that the veteran had been 
granted service connection for the loss of teeth numbered 7, 
8, 9, 10 and 16 and, accordingly, had been eligible for one-
time treatment.  The Board found no evidence of the presence 
of "loss of bone tissue causing loss of teeth" during 
service or at separation.  

The applicable law provides that a claim which is the subject 
of a prior final decision may be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  

The analysis to be applied when a claim to reopen is 
presented begins with a determination of whether there is 
evidence not submitted previously, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

That is, if the evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, it should be considered 
regardless of whether it changes the original outcome.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  

Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the July 1969 decision by the Board, the veteran has 
submitted personal statements and has also testified at an RO 
hearing.  The RO has obtained all available VA outpatient and 
private dental records.  

The private dental records covering the period from December 
1991 to November 2000 showed no complaints or clinical 
findings regarding bone loss or infection of the veteran's 
mouth or gums.  The dental records reflected treatment and 
adjustment of the veteran's dentures without any 
abnormalities noted.  The remaining private medical records 
make no reference to the veteran's mouth or teeth.  

The VA outpatient and hospital medical records from September 
1993 to December 1997 showed no complaint, reference or 
clinical finding regarding the veteran's mouth or teeth.  

Indeed, the only evidence submitted relative to the veteran's 
claim are his own testimony and the statements from his 
family members.  The veteran's wife reported that her husband 
had had trouble with infected teeth and gums since the late 
1960's and his daughter stated that his trouble had begun in 
the early 1960's.  

During his September 2001 hearing, the veteran essentially 
reiterated his earlier statements.  He testified that some of 
his teeth had been removed during service because of 
"spacing" problems and that that bridge provided during 
service had caused him to have infections and ultimately to 
lose his teeth because of bone loss.  

The veteran reported during his hearing that the initial 
diagnosis of "bone loss" had been in 1966 at the VA 
hospital.  He was told at that time that his dental problems 
were service connected and that he would have no trouble with 
additional treatment.   

In reviewing the evidentiary record, the Board concludes that 
the veteran has not presented new and material evidence to 
reopen his claim of service connection for the loss of bone 
tissue resulting in the loss of teeth.  

As noted previously, the original claim was denied on the 
basis that there was no evidence of the loss of bone tissue 
resulting in the loss of teeth during service or at the time 
of his separation from service.  

Moreover, the medical evidence in the subsequent records 
showed only periodontal disease, which is not subject to 
service connection for other than treatment purposes.  See 
38 C.F.R. §§ 3.381 (2001).  

While the veteran testified that he was told by a private 
dentist that he had bone loss and by VA doctors that his 
condition was related to his treatment during service, there 
is no competent evidence to support this assertion.  

The evidence considered in the Board's July 1969 decision 
included the dental records showing extraction of five teeth 
during service with no complications and the veteran's 
contentions that he had had bone loss as a result of infection 
during service.  

Thus, the veteran's assertions during his September 2001 
hearing in this regard are cumulative in nature and, as such, 
have already been considered.  

The September 2001 statements from his wife and daughter, 
asserting the presence of infections of the teeth and gums in 
the 1960's, cannot serve to establish the presence of a loss 
of bone resulting in the loss of teeth due to service.  
Although the wife and daughter may report their observations, 
they are not competent to offer a medical diagnosis, as 
required here, to show a disabling condition incurred during 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, as the veteran's own statement have been considered 
previously, and the other statements and medical records do 
not bear directly and substantially upon the specific matter 
under consideration, the Board concludes that the veteran has 
not presented new and material evidence to reopen his claim of 
service connection for the loss of bone tissue resulting in 
the loss of teeth.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  

Service incurrence will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  Hypertension

The veteran is claiming service connection for hypertension.  
However, his service medical records are without reference or 
clinical finding regarding hypertension.  

His service medical records include an entrance and 
separation examination report, and various clinical 
evaluations during service, with no indication of concern 
regarding any elevation of blood pressure.  

The VA and private medical records associated with the claims 
file show no evidence of diagnosed hypertension until 1980.  
A private clinical evaluation showed that the veteran's 
hypertension was well controlled with medication.  The VA 
treatment records from September 1993 to December 1997 
reflect no treatment for hypertension.  

The veteran testified during his recent hearing that he had 
not been treated for hypertension during service or diagnosed 
as having hypertension until sometime in the 1970's.  

The veteran has asserted in this regard that gum infections 
during service caused him to have elevated blood pressure.  
He also testified that he was told that his blood pressure 
was "high normal" when he was hospitalized in November 
1966.  

After reviewing the evidence of record, the Board finds that 
the only evidence to support the veteran's claim of service 
connection for hypertension is his own testimony.  

The Board stresses that, although the veteran may report 
symptoms he perceives to be manifestations of disability, the 
question of whether a disability is actually present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

There is no medical evidence to show the presence of 
hypertension during service or within the first year after 
separation from service.  No competent evidence had been 
presented to support his assertions that he has hypertension 
that is related to a dental condition or that is proximately 
due to any service-connected disability, although the RO has 
obtained all VA medical records and private medical records 
identified by the veteran.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim of service connection for hypertension, 
it must be denied.  It follows therefore, that the benefit of 
the doubt doctrine is not for consideration.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


B.  Gum Infection

The veteran also is claiming that he should receive VA 
compensation for disability manifested by gum infection due 
to service.  

As noted hereinabove, the veteran had teeth extracted during 
service, but there was no medical evidence to show an 
infection of the gums or periodontal disease.  Indeed, his 
separation examination report showed no evidence of dental 
defect other than the missing teeth and fillings in other 
teeth.  He was initially shown to have periodontal disease 
many years after service.  

However, as noted previously, service connection for gum 
infection (periodontal disease) is granted solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  The veteran was provided this one-time treatment 
from April to December 1967.  See 38 U.S.C.A. § 1712 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.381.  Accordingly, there is 
no basis the grant of service connection for the payment of 
disability compensation for gum disease under current VA law.  

Thus, as the law is clear that VA compensation is not payable 
in this case, the veteran has failed to state a claim upon 
which relief may be granted, and his claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for loss of bone tissue 
resulting in loss of teeth, the appeal to this extent is 
denied.  

Service connection for hypertension is denied.  

The claim of service connection for gum infection for 
compensation purposes is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

